t c memo united_states tax_court hale exemption trust sharon hale trustee as survivor to thomas w hale deceased and sylvia l johnson f k a sylvia l hale petitioners v commissioner of internal revenue respondent docket no filed date mark f ornellas for petitioner sylvia l johnson david esguibias for petitioner sharon hale david jojola and thomas l fenner for respondent memorandum opinion laro judge respondent moves the court for entry of decision we must decide whether in the circumstances of this case the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 allows a nonelecting spouse to seek judicial review of - respondent’s determination to grant the electing spouse relief from joint liability on a joint_return we hold it does unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background thomas hale thomas and sylvia hale sylvia collectively the hales filed joint federal_income_tax returns for and the hales separated in and divorced in respondent mailed a notice_of_deficiency to the hales on date that notice determined tax deficiencies of dollar_figure and dollar_figure for and respectively and additions to tax under sec_6653 of dollar_figure and dollar_figure for and respectively on date the hales petitioned the court for redetermination of these deficiencies and additions to tax the hales resided in california when their petition was filed thomas died in and the court substituted the hale exemption trust sharon hale trustee the successor_in_interest to thomas for thomas as a party in this proceeding on date sylvia now represented by separate counsel moved the court to amend the petition to assert her entitlement to relief under former sec_6013 the court granted sylvia’s motion on date - in date sylvia and respondent entered into a stipulation resolving all issues with respect to sylvia except sylvia’s entitlement to relief from joint liability on the joint returns the settlement stated without considering the innocent spouse provisions of sec_6013 there are deficiencies in income_tax due from ms johnson for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the stipulation further provided that sylvia was not liable for additions to tax under section a for and it further provided without considering the innocent spouse provisions of sec_6013 dollar_figure and dollar_figure of the deficiencies in tax due from ms johnson for the taxable years and respectively are substantial underpayments attributable to tax_motivated_transactions for purposes of computing the interest payable with respect to such amounts pursuant to sec_6621 on date the rra was enacted the statute among other things revised and expanded the relief from joint liability available to spouses filing joint returns the relevant provisions of the rra generally apply to any liability for tax arising after date and any liability for tax arising on or before that date and remaining unpaid on that date on date except for the provisions relating to relief from joint liability an identical stipulation was filed in regard to the hale exemption trust on date the court filed a second stipulation of q4e- settlement between sylvia and respondent that settlement provided that after the application of sec_6015 there was no deficiency due from or overpayment due to sylvia for and that the provisions of sec_6621 formerly sec_6621 d were not applicable to sylvia for it further provided that no relief was granted pursuant to sec_6015 for and that the original stipulation of settlement still applied sharon hale refused to sign a stipulated decision based on the second stipulation of settlement between sylvia and respondent and the previous stipulation between the hale exemption trust and respondent discussion we have previously analyzed the effect of the enactment of sec_6015 on the prior_law under sec_6013 see king v commissioner t cc 114_tc_354 114_tc_333 114_tc_324 114_tc_276 we need not reiterate that analysis here sharon hale’s objection to respondent’s motion for entry of decision is that sec_6015 altered the prior_law and that sec_6015 gives her the right to contest respondent’s determination to grant sec_6015 relief to the electing spouse in this court sharon hale finds such a right in section - - e she argues that in the circumstances of this case sec_6015 manifests congress’ intent for the nonelecting spouse to become a full player in the process of determining whether relief from liability on a joint_return should be granted there are two primary jurisdictional bases for this court to review a claim for relief from joint_and_several_liability first a claim may be raised as an affirmative defense ina petition for redetermination of a deficiency filed pursuant to sec_6213 see charlton v commissioner supra butler v commissioner supra ina deficiency proceeding we take into account all the facts and circumstances relevant to ascertaining the correct amount of the deficiency including affirmative defenses see sec_6213 and sec_6214 butler v commissioner supra pincite 92_tc_776 85_tc_527 relief from joint liability on a joint_return has traditionally been characterized as an affirmative defense and passage of the rra has not altered our authority to hear it as such see butler v commissioner supra the second jurisdictional basis is found in sec_6015 this section enables an electing spouse to petition for review of an administrative determination regarding relief from liability or failure to make a determination as a stand alone matter -- - independent of any deficiency proceeding fernandez v commissioner supra pincite here sylvia’s claim for relief from joint liability was raised as an amendment to the petition for deficiency redetermination no subsequent filing was made to substitute a claim for relief under sec_6015 for the sec_6013 e claim the parties apparently assumed that the issue was still properly before the court in such circumstances we will treat sylvia’s request for relief under e as a request for relief under sec_6015 and treat the petition as so amended see rule b corson v commissioner supra pincite charlton v commissioner supra pincite we consider sylvia’s claim within the framework of our traditional deficiency jurisdiction as a threshold matter we note that all concessions including stipulated settlement agreements are subject_to the court’s discretionary review and may be rejected in the interests of justice 67_tc_599 in the interests of justice it is highly desirable that identical issues that are before a single tribunal receive identical treatment we believe that the interests of justice would be ill served if the rights of the nonelecting spouse were to differ according to the jurisdictional predicate for the claim for sec_6015 relief in a stand-alone proceeding brought under sec_6015 e - the nonelecting spouse is allowed to participate at the administrative level see sec_6015 after a determination is made or the commissioner fails to make a determination the nonelecting spouse is given an opportunity to participate in the judicial review of the determination see sec_6015 when these provisions are read together they reveal congress’ concern with providing procedural fairness to the nonelecting spouse by allowing him or her the opportunity to be heard on whether relief from joint liability should be granted see corson v commissioner supra pincite presumably the purpose of affording the nonelecting spouse an opportunity to be heard first in administrative proceedings and then in judicial proceedings is to ensure that relief from joint liability is granted on the merits after taking into account all relevant evidence see id see also king v commissioner supra while this case arises under our deficiency jurisdiction we are of the opinion that the nonelecting spouse should have the same rights to participate in the judicial review as their stand- alone counterparts under our sec_6015 jurisdiction enjoy the jurisdictional predicate giving rise to the issue of sec_6015 relief should not determine the rights of the nonelecting spouse to participate in the judicial review of commissioner’s determinations see corson v commissioner supra pincite --- - here as in corson we hold that sharon hale as thomas’ successor_in_interest is entitled to participate in the judicial review of the decision granting relief to sylvia under sec_6015 to grant respondent’s motion would effectively preclude the nonelecting spouse’s right to participate in the judicial review of respondent’s determination we will therefore deny respondent’s motion to enter a decision to reflect the foregoing an appropriate order will be issued
